DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Ann Knab on 04/25/2022.   
The application has been amended as follows:
Claims 13-14 and 17-18 are cancelled. 


Allowable Subject Matter
3.	Claims 1-12 and 15 are allowed. 
4.  	The following is an examiner’s statement of reasons for allowance:  the prior arts fail to disclose or reasonably teach an articulator comprising, inter alia: a maxillary member having a first retention plate and a mandibular member having a second retention plate, wherein the maxillary and mandibular members are connected to each other via condylar articulations, a maxillary adaptor having a third retention plate below the first retention plate and attachable or attached to the first retention plate of the maxillary member and a mandibular adaptor havinq a fourth retention plate above the second retention plate attachable or attached to the second retention plate of the mandibular member, a maxillary alignment member form-fittingly connected to the maxillary adaptor and a mandibular alignment member form-fittingly connected to the mandibular adaptor, wherein the maxillary and mandibular alignment members abut each other and are automatically alignable against each other and are alignable to grooves and form- fittingly engaging protrusions, scanning members or indicators disposed on or at the alignment member or members for indication of an arrangement resulting from the alignment members and the adaptors aligned in a vertical alignment, and wherein a relative position of the arrangement in relation to the articulator is detectable via a scanner, in combination with the elements and their arrangements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hao D Mai/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772